UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
JERRY JEFFERSON SEXTON, a/k/a Jim
Smith, a/k/a George Thompson,
               Defendant-Appellant,
                and
WELLS CARGO 1995 VIN                             No. 02-4079
#1WC200F26S3032435, 14 Foot,
Wells Cargo Utility Trailer, Model
Number TW-142, Serial Number
WC-117470, white in color,
together with its equipment,
accessories and contents; COLLEEN
SEXTON,
                         Defendants.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                         (CA-98-1051-2-18)

                      Submitted: April 25, 2002

                       Decided: May 9, 2002

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.
2                       UNITED STATES v. SEXTON
                               COUNSEL

Jerry Jefferson Sexton, Appellant Pro Se. Marvin Jennings Caugh-
man, Assistant United States Attorney, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Jerry Jefferson Sexton seeks to appeal the district court’s order
granting the Government’s motion to release property civilly forfeited
to the Government pursuant to a prior order entered by the court on
March 16, 2000. We dismiss the appeal for lack of jurisdiction
because Appellant’s notice of appeal was not timely filed.

   Parties are accorded sixty days after the entry of the district court’s
final judgment or order to note an appeal, see Fed. R. App. P. 4(a)(1),
unless the district court extends the appeal period under Fed. R. App.
P. 4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).
This appeal period is "mandatory and jurisdictional." Browder v.
Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting
United States v. Robinson, 361 U.S. 220, 229 (1960)).

   The district court’s final order was entered on the docket on March
16, 2000. Appellant’s notice of appeal was filed on January 10,
2002.* Because Appellant failed to file a timely notice of appeal or
to obtain an extension or reopening of the appeal period, we dismiss

  *For the purpose of this appeal we assume that the date appearing on
the notice of appeal is the earliest date it could have been given to prison
officials for mailing. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266 (1988).
                      UNITED STATES v. SEXTON                     3
the appeal. We deny Sexton’s motion for appointment of counsel. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                       DISMISSED